Ross, J.
This is an action for malicious prosecution, and it was, of course, necessary for the plaintiff to show on the trial a want of probable cause for the prosecution. The evidence with respect to this question was without conflict, and it showed clearly that neither Descalso nor the officer acted in the premises without probable cause. They proceeded upon the statement of a child eleven years old, who claimed to have seen the plaintiff commit the offense with which he was subsequently charged. The child was closely questioned by the officer, and there appearing no reason to doubt the truth of her statement, he made the arrest. The court should have granted the defendant’s motion for a nonsuit, but having failed to do so, and subsequently granted the defendant’s motion for a new trial, the order must be affirmed. So ordered.
McKinstry, J., and McKee, J., concurred.
Hearing in Bank denied.